Citation Nr: 0310626	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965 and February 1966 to February 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied entitlement to service connection for a 
bilateral foot disorder in a rating decision dated in April 
1992; notice of that decision was given and the veteran did 
not perfect an appeal.  

3.  Evidence received since the April 1992 rating decision is 
neither duplicative nor cumulative of evidence previously 
received and bears directly and substantially on the matter 
under consideration.  


CONCLUSIONS OF LAW

1.  The April 1992 rating decision that denied service 
connection for a bilateral foot disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been submitted so as to permit a reopening of 
the veteran's claim of service connection for a bilateral 
foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal.  The Board 
finds, given the favorable decision below, that no further 
action by VA is required prior to addressing the issue of 
whether new and material evidence has been submitted.

Analysis

The veteran claims that he has submitted new and material 
evidence in support of his service connection claim for a 
bilateral foot disorder since the final denial of his service 
connection in the April 1992 rating action.  

The fact that the RO may have determined that new and 
material evidence was presented and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and adjudicate service connection or other issues 
going to the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this particular case, the RO denied service connection for 
a bilateral foot disorder in an April 1992 rating action for 
a lack of objective findings to substantiate both a current 
diagnosis of or clinical findings of a bilateral foot 
disorder in service.  The veteran never filed a notice of 
disagreement with that rating; thus, the April 1992 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.  At that time, the RO 
considered the veteran's service medical records, which do 
not reflect any notations, complaints, or clinical findings 
of a bilateral foot disorder or any foot-related disability.  
Thus, on that basis, the RO denied the veteran's service 
connection claim.  

Since the April 1992 rating decision, the Board concludes 
that the veteran has submitted new and material evidence in 
support of his service connection claim for a bilateral foot 
disorder so as to warrant a reopening of the claim.  In other 
words, the veteran has submitted evidence that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Specifically, the veteran has submitted private podiatry 
clinic records dated from February to April 1992 that 
indicate hyperkeratosis plantaris on the heels and borders of 
both feet and March 1992 x-ray study findings of a spur in 
the inferior aspect of the os calcis of the left and right 
feet.  Further, the veteran submitted a report from a VA 
examination conducted in January 1998 with a diagnosis of 
hyperkeratosis of both heels and calcaneal spurs by way of 
history.  In a compensation and pension dermatology 
examination report dated in February 1998, the examiner noted 
a diagnosis of tinea pedis and keratoderma with 
hyperkeratosis.  

Thus, the Board notes that the above-noted evidence is 
clearly new, as it was not associated with the record at the 
time of the prior rating decision in April 1992.  
Furthermore, the evidence is material, in that it supports 
evidence of a current bilateral foot disorder, which is 
probative of the issue of the veteran's service connection 
claim.  

In view of the above, the Board concludes that the veteran 
has submitted new and material evidence in support of his 
service connection claim for a bilateral foot disorder, and 
therefore, his service connection claim is thereby reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim to this extent is granted.


REMAND

As noted, the veteran is seeking entitlement to service 
connection for a disorder of the feet.  The first medical 
findings of a foot disorder currently of record is from 
February 1992, approximately one year after service.  A VA 
examination was conducted, but no etiology opinion was 
provided.  Thus, the veteran should be afforded another 
examination.  

At the veteran's service separation examination, the veteran 
complained of foot trouble.  There was no elaboration on the 
type of trouble.  Although the veteran served for over 
twenty-five years, his service medical records are not very 
voluminous.  The RO should attempt to secure any additional 
service medical records.  

In summary, as the record currently stands, there is 
insufficient evidence on which to reach a final determination 
in this matter.  Thus, to afford the veteran every possible 
consideration, additional development is needed.

To ensure that VA has met its duty to assist the veteran and 
to ensure due process, the case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should use all available 
resources to attempt to obtain any 
additionl service medical records and 
service hospitalization records.  

3.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for a bilateral 
foot disorder.  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of any treatment 
records identified (not already of 
record).

4.  After the above records have been 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA examination to determine whether the 
nature and etiology of any foot disorder.  
The claims folders must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to provide a diagnosis 
for any current foot disorder identified 
on examination.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability identified on examination is 
causally related to the veteran's active 
service or any incident therein.  The 
report of examination should include a 
complete rationale for all opinions 
rendered, with references to the medical 
evidence of record where applicable.

5.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If it is not, the RO 
should institute corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO also ensure that any notification 
and development action required by the 
VCAA is completed.  

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

